--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.16
 
SPINOFF AGREEMENT
 
THIS SPINOFF AGREEMENT (this “Agreement”), dated as of December 7, 2010, is made
by and between Eclips Media Technologies, Inc., a Delaware corporation
(“Company”), SD Acquisition Corp., a New York corporation (“SD”),  Brand
Interaction Group, LLC (“Brand”), a New Jersey limited liability company, Eric
Simon (“Simon”) and each of the individuals listed under the heading “Lenders”
on Exhibit A annexed hereto (“collectively, “Lenders”).
 
RECITALS
 
A.           Company owns 100 shares of common stock, par value $0.001 per share
(the “Shares”), of SD, which Shares constitute, as of the date hereof, all of
the issued and outstanding capital stock of SD.
 
B.           Brand and Simon collectively hold 30,000,000 shares of common
stock, par value $0.0001 per share, of Company (the “Company Shares”), which
constitute all of the Company Shares owned by each of Brand and Simon, and Brand
and Simon (either directly or through such record owner of Company Shares) have
agreed to transfer and convey to Company such shares for cancellation (the
“Cancellation”), which Company Shares were acquired pursuant to an Asset
Purchase Agreement dated as of June 21, 2010 by and between the Company, SD and
Brand (the “APA”) and the Employment Agreement (as hereinafter defined) between
the Company and Simon .
 
C.           Lenders previously provided funds to Brand, which loans were
assumed by the Company upon the closing of the APA.
 
D.           1. Company, SD and Simon desire to terminate the APA and the
Employment Agreement, rescind and cancel the issuance of all Company Shares and
transfer, assign and convey to Brand all of the Shares of SD;
 
2. The following revenues from the Fantasy Football SUPERDRAFT event held August
25, 2010 – August 28, 2010 in Las Vegas, Nevada, will immediately be paid to the
Lenders by Brand and/or SD once received (the “Receivables”):
 
$37,500 from Yahoo; and
 
$45,000 from Carl’s Jr. sponsorship.
 
3. Brand and Lenders will enter into a six (6) month promissory note for
$95,000, payable in six (6) equal monthly installments on the first day of each
succeeding calendar month in the amount of $15,833.33 (the “Monthly
Installments”), with the first payment due in 45 days of Closing (as hereinafter
defined)(the “Note”) (the Note and the Receivables, collectively, the “Debt”),
plus accrued interest at a rate of six (6%) percent per annum.  Any Monthly
Installments not paid within five (5) days of its due date will incur a five
(5%) percent penalty of the amount of the payment, and the balance unpaid shall
be immediately accelerated.
 
 
1

--------------------------------------------------------------------------------

 
 
E.           Company consents to the foregoing payment arrangements under which
Company debt owed to Lenders may be, in whole or in part, extinguished and upon
repayment Lenders shall release Company from any and all obligations with
respect to the principal amount of the Debts in fact paid.
 
F.           Company, SD, Simon, Lenders and Brand each desire to release the
other from all claims and liabilities associated with the foregoing and the APA,
the Employment Agreement and any and all matters arising from their relationship
thereunder, except for the obligations of Brand as to the Receivables and under
the Note and the obligations of Company to Lenders, net of any payments made by
Brand and/or SD.
 
G.           In connection with the Cancellation, Brand wishes to acquire from
Company, and Company wishes to transfer to Brand, the Shares, upon the terms and
subject to the conditions set forth herein.
 
Accordingly, the parties hereto agree as follows:
 
1.           Purchase and Sale of Stock.
 
(a)           Purchased Shares. Subject to the terms and conditions provided
below, Company shall sell and transfer to Brand and Brand shall purchase from
Company, on the Closing Date (as defined in Section 2), all of the Shares in
such amounts as are set forth on Schedule I, annexed hereto.
 
(b)           Purchase Price.  The purchase price for the Shares shall be: (i)
the irrevocable transfer and delivery by Brand to Company of the Company Shares;
and (ii) the amounts, interests, agreements and payments provided for as
described in Paragraph D in the preambles hereto.  The conveyance by Mr. Simon
of his Company Shares back to the Company is in consideration of the releases
provided to him later in the Agreement.
 
(c)           Additional Agreements.  As an additional inducement to the sale of
the Shares to Brand, and as a condition thereto, the parties agree that the
following additional agreements shall be effective as of the date hereof:
 
I. immediate termination with respect to any and all agreements and
understandings with respect to Simon and/or Brand, including, without
limitation, the APA and that certain employment agreement dated as of June 21,
2010 (the “Employment Agreement”) and any ancillary or additional agreements
with the Company or SD executed in connection therewith or involving or relating
to the acquisition of the Brand business or the employment of Simon, or his
holding of any office or position with the Company and the immediate resignation
from all offices and positions of Simon from the Company and its
subsidiaries.  Notwithstanding anything herein to the contrary, the transfer or
assignment of any assets from Brand and/or Simon to SD shall survive termination
of the APA and the Employment Agreement, provided, however, Company makes no
represenations or warranties with respect thereto and Brand accepts such
assigment “as is”; and
 


 
2

--------------------------------------------------------------------------------

 
II. the Company waives any and all lock up agreements in regards to the Company
Shares in order to effectuate the transfers contemplated herein.
 
(2)           Closing.
 
(a)           Time for Closing.  The closing of the transactions contemplated in
this Agreement (the “Closing”) are subject to following conditions (the “Closing
Conditions”) being met (which closing conditions may be waived solely by the
Company) on the date hereof (the “Closing Date”):
 
(i)  The receipt by Company of the certificates representing all Company Shares
issued to  Simon and any third party, together with stock powers medallion
guaranteed attached, and cancellation of any and all options, rights, agreements
and understandings of  Simon and any third party as to any future issuances or
funding of  Simon (including, without limitation, any stock options or stock
issuable under any employment, compensation, incentive or other plan or
agreement), including, without limitation, pursuant to the Employment Agreement
or the APA;
 
(ii) approval of the Closing and to cancellation and retirement of the Company
Shares by the Board of Directors of Company;
 
(iii)  release of the Company of any and all liabilities, claims and obligations
by the Lenders as provided in the preambles hereto: and
 
(iv)  all matters related to this Agreement and the actions contemplated
hereunder shall be acceptable to the Company, and counsel to the Company, the
Lenders, in their sole and absolute discretion.
 
(b)           Transfer of Shares. At the Closing, Company shall deliver to Brand
certificates representing the Shares, duly endorsed to Brand or as directed by
Brand, which delivery shall vest Brand with good and marketable title to all of
the issued and outstanding shares of capital stock of SD, free and clear of all
liens and encumbrances.
 
(c)  Payment of Purchase Price. At the Closing, each of Brand and Simon shall
deliver to Company a certificate or certificates representing the Company Shares
duly endorsed to Company, which delivery shall vest Company with good and
marketable title to the Company Shares to be cancelled, free and clear of all
liens and encumbrances.  The secretary of the Company is hereby appointed with
full power of attorney to record on the transfer books of the Company the
transfer and cancellation of the Company Shares delivered to Company, at the
Closing.
 
3.           Representations and Warranties of Company. Company represents and
warrants to Brand as of the date hereof as follows:
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
(a)           Corporate Authorization; Enforceability. The execution, delivery
and performance by Company of this Agreement is within its corporate powers and
has been duly authorized by all necessary corporate action on the part of
Company. This Agreement has been duly executed and delivered by Company and
constitutes the valid and binding obligation of Company, enforceable against
Company in accordance with its terms, except to the extent that its
enforceability may be subject to applicable bankruptcy, insolvency,
reorganization, moratorium and similar Laws affecting the enforcement of
creditors’ rights generally and by general equitable principles.
 
(b)           Governmental Authorization. The execution, delivery and
performance by Company of this Agreement requires no consent, approval, Order,
authorization or action by or in respect of, or filing with, any Governmental
Authority.
 
(c)           Non-Contravention; Consents. The execution, delivery and
performance by Company of this Agreement and the consummation of the
transactions contemplated hereby do not (i) violate the certificate of
incorporation or bylaws of Company or (ii) violate any applicable Law or Order.
 
(d)           Capitalization. As of the date hereof, Company owns the Shares,
which shares represent 100% of the authorized, issued and outstanding capital
stock of SD. The Shares are duly authorized, validly issued, fully-paid,
non-assessable and free and clear of any Liens.
 
(e)           SD.
 
(i)           all SD operations, financial and contractual obligations, and
actions of SD directors and officers (other than Simon) are reflected in the
books and records of SD, copies of which have been delivered to Brand;
 
(ii)           SD has cash necessary to satisfy all of SD’s tax obligations to
governmental authorities; and
 
(iii)           SD has made all tax payments required to governmental
authorities, including payroll taxes.  Simon has not been in possession of books
and records of SD, including the checkbook or general ledger of SD.
 
         4.           Representations and Warranties of Brand. Brand represents
and warrants to Company as of the date hereof as follows:
 
(a)           Enforceability. The execution, delivery and performance by Brand
of this Agreement are within Brand’s powers. This Agreement has been duly
executed and delivered by Brand and constitutes the valid and binding obligation
of Brand, enforceable against Brand in accordance with its terms, except to the
extent that its enforceability may be subject to applicable bankruptcy,
insolvency, reorganization, moratorium and similar laws affecting the
enforcement of creditors' rights generally and by general equitable principles.
 
(b)           Governmental Authorization.  The execution, delivery and
performance by Brand of this Agreement requires no consent, approval, Order,
authorization or action by or in respect of, or filing with, any Governmental
Authority.
 
 
 
4

--------------------------------------------------------------------------------

 
 
(c)           Non-Contravention; Consents.  The execution, delivery and
performance by Brand of this Agreement, and the consummation of the transactions
contemplated hereby do not violate any applicable Law or Order.
 
(d)           Purchase for Investment.  Brand is financially able to bear the
economic risks of acquiring an interest in SD and the other transactions
contemplated hereby, and has no need for liquidity in this investment. Brand has
such knowledge and experience in financial and business matters in general, and
with respect to businesses of a nature similar to the business of SD, so as to
be capable of evaluating the merits and risks of, and making an informed
business decision with regard to, the acquisition of the Shares. Brand is
acquiring the Shares solely for their own account and not with a view to or for
resale in connection with any distribution or public offering thereof, within
the meaning of any applicable securities laws and regulations, unless such
distribution or offering is registered under the Securities Act of 1933, as
amended (the “Securities Act”), or an exemption from such registration is
available. Brand has (i) received all the information they have deemed necessary
to make an informed investment decision with respect to the acquisition of the
Shares, (ii) had an opportunity to make such investigation as they have desired
pertaining to SD and the acquisition of an interest therein, and to verify the
information which is, and has been, made available to them and (iii) had the
opportunity to ask questions concerning SD. Brand has received no public
solicitation or advertisement with respect to the offer or sale of the Shares.
 
Brand realizes that the Shares are “restricted securities” as that term is
defined in Rule 144 promulgated by the Securities and Exchange Commission under
the Securities Act, the resale of the Shares is restricted by federal and state
securities laws and, accordingly, the Shares must be held indefinitely unless
their resale is subsequently registered under the Securities Act or an exemption
from such registration is available for their resale. Brand understands that any
resale of the Shares by them must be registered under the Securities Act (and
any applicable state securities law) or be effected in circumstances that, in
the opinion of counsel for SD at the time, create an exemption or otherwise do
not require registration under the Securities Act (or applicable state
securities laws). Brand acknowledges and consent that certificates now or
hereafter issued for the Shares will bear a legend substantially as follows:
 
THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR QUALIFIED UNDER
ANY APPLICABLE STATE SECURITIES LAWS (THE “STATE ACTS”), HAVE BEEN ACQUIRED FOR
INVESTMENT AND MAY NOT BE SOLD, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED
EXCEPT PURSUANT TO A REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND
QUALIFICATION UNDER THE STATE ACTS OR PURSUANT TO EXEMPTIONS FROM SUCH
REGISTRATION OR QUALIFICATION REQUIREMENTS (INCLUDING, IN THE CASE OF THE
SECURITIES ACT, THE EXEMPTIONS AFFORDED BY SECTION 4(1) OF THE SECURITIES ACT
AND RULE 144 THEREUNDER). AS A PRECONDITION TO ANY SUCH TRANSFER, THE ISSUER OF
THESE SECURITIES SHALL BE FURNISHED WITH AN OPINION OF COUNSEL OPINING AS TO THE
AVAILABILITY OF EXEMPTIONS FROM SUCH REGISTRATION AND QUALIFICATION AND/OR SUCH
OTHER EVIDENCE AS MAY BE SATISFACTORY
 
 
 
5

--------------------------------------------------------------------------------

 
 
THERETO THAT ANY SUCH TRANSFER WILL NOT VIOLATE THE SECURITIES LAWS.
 
Brand understands that the Shares are being sold to them pursuant to the
exemption from registration under the Securities Act and that Company is relying
upon the representations made herein as one of the bases for claiming the
availability of such exemption.
 
(e)           Title to Company Shares.  Brand is the sole record and beneficial
owner of the Company Shares. At Closing, Brand will have good and marketable
title to the Company Shares, which Company Shares are, and at the Closing will
be, free and clear of all options, warrants, pledges, claims, liens and
encumbrances, and any restrictions or limitations prohibiting or restricting
transfer to Company, except for restrictions on transfer as contemplated by
applicable securities laws.
 
(f)           Securities Law Restrictions.  Brand acknowledges that it is aware
the federal securities laws restrict parties in possession of material
non-public information to refrain from all transactions in the securities of
Company until public announcement of such material non-public
information.  Accordingly, Brand, on its own behalf and on behalf of its
affiliates and others who will have knowledge of the terms of this Agreement,
shall refrain from affecting any transactions in securities of Company, other
than pursuant to this Agreement.
 
         5.           Indemnification and Release.
 
(a)           Indemnification of the Company.  Brand, (the “Indemnitor”)
covenants and agrees to indemnify, defend, protect and hold harmless Company,
and its officers, directors, employees, stockholders, agents, representatives
and affiliates (collectively, together with Company, the “Company Indemnified
Parties”) at all times from and after the date of this Agreement from and
against all losses, liabilities, damages, claims, actions, suits, proceedings,
demands, assessments, adjustments, costs and expenses (including specifically,
but without limitation, reasonable attorneys’ fees and expenses of
investigation), whether or not involving a third party claim (collectively,
“Losses”), incurred by any Company Indemnified Party as a result of or arising
from (i) any breach of the representations and warranties of Brand set forth
herein or in certificates delivered in connection herewith, (ii) any breach or
nonfulfillment of any covenant or agreement on the part of Brand, Simon or SD
under this Agreement or (iii) any debt, liability or obligation of SD Brand or
Simon, whether incurred or arising prior to the date hereof or after.
 
(b)           Third Party Claims.
 
(i)           If any claim or liability (a “Third-Party Claim”) should be
asserted against any of the Company Indemnified Parties (the “Indemnitee”) by a
third party after the Closing for which the Indemnitor has an indemnification
obligation under the terms of Section 5(a), then the Indemnitee shall notify
Brand within ten (10) days after the Third-Party Claim is asserted by a third
party (said notification being referred to as a “Claim Notice”) and give the
Indemnitor a reasonable opportunity to take part in any examination of the books
and records of the Indemnitee relating to such Third-Party Claim and to assume
the defense of such Third-Party Claim and in connection therewith and to conduct
any proceedings or negotiations relating
 
 
 
 
6

--------------------------------------------------------------------------------

 
 
thereto and necessary or appropriate to defend the Indemnitee and/or settle the
Third-Party Claim. The expenses (including reasonable attorneys’ fees) of all
negotiations, proceedings, contests, lawsuits or settlements with respect to any
Third-Party Claim shall be borne by the Indemnitor. If the Indemnitor agrees to
assume the defense of any Third-Party Claim in writing within twenty (20) days
after the Claim Notice of such Third-Party Claim has been delivered, through
counsel reasonably satisfactory to Indemnitee, then the Indemnitor shall be
entitled to control the conduct of such defense, and shall be responsible for
any expenses of the Indemnitee in connection with the defense of such
Third-Party Claim so long as the Indemnitor continues such defense until the
final resolution of such Third-Party Claim. The Indemnitor shall be responsible
for paying all settlements made or judgments entered with respect to any
Third-Party Claim the defense of which has been assumed by the Indemnitor.
Except as provided in this sentence and in subsection (ii) below, both the
Indemnitor and the Indemnitee must approve any settlement of a Third-Party
Claim, provided however, in the event that Indemnitor has assumed the defense of
such Third-Party Claim and is solely liable for any for the payment and
performance of any settlement then only the Indemnitor must approve any
settlement of a Third-Party Claim. A failure by the Indemnitee to timely give
the Claim Notice shall not excuse Indemnitor from any indemnification liability
except only to the extent that the Indemnitor is  prejudiced by such failure.
 
(ii)           If the Indemnitor shall not agree to assume the defense of any
Third-Party Claim in writing within twenty (20) days after the Claim Notice of
such Third-Party Claim has been delivered, or shall fail to continue such
defense until the final resolution of such Third-Party Claim, then the
Indemnitee may defend against such Third-Party Claim in such manner as it may
deem appropriate and the Indemnitee may settle such Third-Party Claim, in its
sole discretion, on such terms as it may deem appropriate. The Indemnitor shall
promptly reimburse the Indemnitee for the amount of all settlement payments and
expenses, legal and otherwise, incurred by the Indemnitee in connection with the
defense or settlement of such Third-Party Claim. If no settlement of such
Third-Party Claim is made, then the Indemnitor shall satisfy any judgment
rendered with respect to such Third-Party Claim before the Indemnitee is
required to do so, and pay all expenses, legal or otherwise, incurred by the
Indemnitee in the defense against such Third-Party Claim.
 
(c)           Non-Third-Party Claims. Upon discovery of any claim for which the
Indemnitor has an indemnification obligation under the terms of this Section 5
which does not involve a claim by a third party against the Indemnitee, the
Indemnitee shall give prompt notice to Brand of such claim and, in any case,
shall give Brand such notice within twenty (20) days of such discovery. A
failure by Indemnitee to timely give the foregoing notice to Brand shall not
excuse Indemnitors from any indemnification liability except to the extent that
Indemnitors are  prejudiced by such failure.
 
       (d)  Indemnification of SD and Brand.   The Company covenants and agrees
to indemnify, defend, protect and hold harmless SD, Brand, and their officers,
directors, employees, stockholders, agents, representatives and affiliates
(collectively, together with SD and Brand,the “SD and Brand Indemnified
Parties”) at all times from and after the date of this Agreement from and
against all losses, liabilities, damages, claims, actions, suits, proceedings,
demands, assessments, adjustments, costs and expenses (including specifically,
but without limitation, reasonable attorneys’ fees and expenses of
investigation), whether or not involving a third party

 
 
 
7

--------------------------------------------------------------------------------

 
 
 
claim of any SD and Brand Indemnified Party (collectively, “SD and Brand
Losses”), incurred by any SD and Brand Indemnified Party as a result of or
arising from (i) any breach of the representations and warranties of Company set
forth herein or in certificates delivered in connection herewith (ii) any breach
or nonfulfillment of any covenant or agreement on the part of Company under this
Agreement or (iii) any debt, liability or obligation of Company unrelated to the
business of SD, whether incurred or arising prior to the date hereof or after.
 
(e)           SD Third Party Claims.
 
(i)           If any claim or liability (a “SD Third-Party Claim”) should be
asserted against any of SD Indemnified Parties (the “SD Indemnitee”) by a third
party after the Closing for which the Company has an indemnification obligation
under the terms of Section 6(d), then SD Indemnitee shall notify the Company
within ten (10) days after SD Third-Party Claim is asserted by a third party
(said notification being referred to as a “Company Claim Notice”) and give the
Company a reasonable opportunity to take part in any examination of the books
and records of SD Indemnitee relating to such Third-Party Claim and to assume
the defense of such SD Third-Party Claim and in connection therewith and to
conduct any proceedings or negotiations relating thereto and necessary or
appropriate to defend SD Indemnitee and/or settle SD Third-Party Claim. The
expenses (including reasonable attorneys’ fees) of all negotiations,
proceedings, contests, lawsuits or settlements with respect to any SD
Third-Party Claim shall be borne by the Company. If the Company agrees to assume
the defense of any SD Third-Party Claim in writing within twenty (20) days after
the Company Claim Notice of such SD Third-Party Claim has been delivered,
through counsel reasonably satisfactory to SD Indemnitee, then the Company shall
be entitled to control the conduct of such defense, and shall be responsible for
any expenses of SD Indemnitee in connection with the defense of such SD
Third-Party Claim so long as the Company continues such defense until the final
resolution of such SD Third-Party Claim. The Company shall be responsible for
paying all settlements made or judgments entered with respect to any SD
Third-Party Claim the defense of which has been assumed by the Company. Except
as provided in this Section and in subsection (ii) below, both the Company and
SD Indemnitee must approve any settlement of a SD Third-Party Claim, provided
however, in the event that Company has assumed the defense of such Third-Party
Claim and is solely liable for any for the payment and performance of any
settlement then only the Company must approve any settlement of a SD Third-Party
Claim.  A failure by SD Indemnitee to timely give the Company Claim Notice shall
not excuse Company  from any indemnification liability except only to the extent
that the Company is  prejudiced by such failure.
 
(ii)           If the Company shall not agree to assume the defense of any SD
Third-Party Claim in writing within twenty (20) days after the Company Claim
Notice of such SD Third-Party Claim has been delivered, or shall fail to
continue such defense until the final resolution of such SD Third-Party Claim,
then SD may defend against such SD Third-Party Claim in such manner as it may
deem appropriate and SD may settle such SD Third-Party Claim, in its sole
discretion, on such terms as it may deem appropriate. The Company shall promptly
reimburse SD Indemnitee for the amount of all settlement payments and expenses,
legal and otherwise, incurred by SD Indemnitee in connection with the defense or
settlement of such SD Third-Party Claim. If no settlement of such SD Third-Party
Claim is made, then the Company shall satisfy any judgment rendered with respect
to such SD Third-Party Claim before SD is
 
 
 
8

--------------------------------------------------------------------------------

 
 
 required to do so, and pay all expenses, legal or otherwise, incurred by SD in
the defense against such SD Third-Party Claim.
 
(f)           SD Non-Third-Party Claims. Upon discovery of any claim for which
the Company has an indemnification obligation under the terms of this Section 6
which does not involve a claim by a third party against SD Indemnitee, SD
Indemnitee shall give prompt notice to the Company of such claim and, in any
case, shall give the Company such notice within twenty (20) days of such
discovery. A failure by SD Indemnitee to timely give the foregoing notice to the
Company shall not excuse Company from any indemnification liability except to
the extent that SD Indemnitors are  prejudiced by such failure.
 
(g)           Simon, SD and Brand Release.  Simon, SD and Brand, on behalf of
themselves and their Related Parties, hereby release and forever discharge
Company and its individual, joint or mutual, past and present representatives,
Affiliates, officers, directors, employees, agents, attorneys, stockholders,
controlling persons, subsidiaries, successors and assigns (individually, a
“Company Releasee” and collectively, “Company Releasees”) from any and all
claims, demands, proceedings, causes of action, orders, obligations, contracts,
agreements, debts and liabilities whatsoever, whether known or unknown,
suspected or unsuspected, both at law and in equity, which Simon, SD and/or
Brand or any of the Brand Related Parties now have or have ever had against any
Company Releasee, provided, however, that notwithstanding anything herein to the
contrary, such release shall not be deemed to include any claims that may be
asserted by any third parties other than Simon, SD, Brand, or any of their
Related Parties. Simon, SD and Brand hereby irrevocably covenant to refrain
from, directly or indirectly, asserting any claim or demand, or commencing,
instituting or causing to be commenced, any proceeding of any kind against any
Company Releasee, based upon any matter released hereby. “Brand Related Parties”
shall mean, with respect to Brand, (i) any Person that directly or indirectly
controls, is directly or indirectly controlled by, or is directly or indirectly
under common control with Brand, (ii) any Person in which Brand holds a Material
Interest or (iii) any Person with respect to which Brand serves as a general
partner or a trustee (or in a similar capacity). Notwithstanding anything to the
contrary herein, this release shall not release the Company from any obligations
or agreements contained in this Agreement and does not apply to indemnification
obligations of the Company provided by statute or the Company’s bylaws.
 
(h)    Company and Lender Release.  The Company and Lenders, on behalf of itself
and its Related Parties, hereby releases and forever discharges Simon, Brand,
and SD and its individual, joint or mutual, past and present representatives,
Affiliates, officers, directors, employees, agents, attorneys, stockholders,
controlling persons, subsidiaries, successors and assigns (individually, a “SD
Releasee” and collectively, “SD Releasees”) from any and all claims, demands,
proceedings, causes of action, orders, obligations, contracts, agreements, debts
and liabilities whatsoever, whether known or unknown, suspected or unsuspected,
both at law and in equity, which the Company or any of the Company Related
Parties now have or have ever had against any SD Releasee, provided, however,
that notwithstanding anything herein to the contrary, such release shall not be
deemed to include any claims that may be asserted by any third parties other
than the Company or any of its Related Parties. Company hereby irrevocably
covenants to refrain from, directly or indirectly, asserting any claim or
demand, or commencing, instituting or causing to be commenced, any proceeding of
any kind against any SD Releasee,
 
 
 
9

--------------------------------------------------------------------------------

 
 
based upon any matter released hereby. “Company Related Parties” shall mean,
with respect to Company, (i) any Person that directly or indirectly controls, is
directly or indirectly controlled by, or is directly or indirectly under common
control with Company, (ii) any Person which holds a Material Interest in Company
or (iii) any person with respect to which the Company serves as a general
partner or trustee (or in a similar capacity). Notwithstanding anything to the
contrary herein, this release shall not release Simon, SD or Brand from any
obligations or agreements contained in this Agreement.  SD Brand or Simon will
have no further obligations to the Lenders other than the obligations contained
in this Agreement and Brand’s obligations under the Note
 
    6.           Assumption of Liabilities.
 
(a)  Liabilities Assumed by SD.  SD hereby acknowledges it is solely liable for
and agrees to pay for the following liabilities:
 

 
 (i) any and all obligations incurred by Simon on behalf of SD;

 

 
(ii) any and all agreements, understandings and obligations with Katalyst Media
and/or Ashton Kutscher obligations; and
 
(iii) defense costs and costs of settlement of each of the foregoing.

 
                               
(b)  Liabilities Assumed by the Company. The Company herby agrees to be liable
for and pay for the following liabilities:
 

 
(i)  all claims and amounts paid or payable to or in respect of any Company
dispute with any of the Lenders and any other business or operations unrelated
to SD, BIG or Simon; and

 

 
 
(ii) defense costs and costs of settlement of each of the foregoing.

 
     7.   Mutual Confidential Information.  The Company, on behalf of itself and
its Related Parties, on the one hand, and Simon, SD and Brand on the other hand,
each agree to hold in confidence and not to reveal, report, publish, disclose or
transfer, directly or indirectly, any of the Confidential Information of the
other party to any third party or use any of the Confidential Information,
including the terms and existence of this Agreement, except as otherwise
required by law.  Upon the request of the other party each of the parties will
promptly return all confidential Information (in any media), including any
copies as well as all materials (in any media) which contain or embody
Confidential Information, and, with respect to abstracts or summaries of
Confidential Information that Company may have made, Company and SD will destroy
such abstracts or summaries and will provide a written declaration from an
authorized officer certifying that it has done so.  Notwithstanding the above,
the parties agree that disclosures will need to be made to accountants and other
professionals, or for purposes of enforcing the terms of the Agreement.
 
       8.    Non-Disparagement.   The parties hereto agree that they will not
make any disparaging or misleading comments about each other, and will not
discuss each with any third-part in any negative light.
 
 
 
10

--------------------------------------------------------------------------------

 
 
    9.     Future Cooperation. The parties agree to provide reasonable
cooperation with respect to each other with respect to providing information
that may be needed in connection with the tax or reporting obligations with the
Securities and Exchange Commission.
       10.           Definitions. As used in this Agreement:
 
(a)           “Affiliate” means, with respect to any Person, any other Person
directly or indirectly controlling, controlled by or under common control with
the first Person. For the purposes of this definition, “Control,” when used with
respect to any Person, means the possession, directly or indirectly, of the
power to (i) vote 10% or more of the securities having ordinary voting power for
the election of directors (or comparable positions) of such Person or (ii)
direct or cause the direction of the management and policies of such Person,
whether through the ownership of voting securities, by contract or otherwise,
and the terms “Controlling” and “Controlled” have meanings correlative to the
foregoing;
 
       (b)           “Confidential Information” shall mean any information or
materials in oral, written, pictorial, magnetic, graphic or maintained or
transferred in any other media, which has been  disclosed by Simon, SD or Brand
to the Company, or Company to Simon SD or Brand, or any Lender, relating to
Simon, SD, Brand, Company or Lender  or their respective products, services, or
operations. Confidential Information shall not include any information which (a)
at the time of its disclosure or thereafter is generally available to and known
to the public other than as a result of a disclosure by the disclosing party its
representatives in breach of this Agreement (b) was or becomes available  on a
non-confidential basis from a source other than the disclosing party or its
representatives, (c) is shown by written dated records (or any other documentary
media) to have been independently acquired or developed without breaching this
Agreement, (d) is shown by written dated records (or any other documentary
media) to have been lawfully in the possession of the disclosing party prior to
disclosure, or (e) if compelled by court or government action pursuant to
applicable law to disclose such information, provided, however, that party gives
prompt notice thereof so that the non-disclosing party may seek a protective
order or other appropriate remedy.


 
(c)           “Governmental Authority” means any domestic or foreign
governmental or regulatory authority;
 
(d)           “Law” means any federal, state or local statute, law, rule,
regulation, ordinance, code, Permit, license, policy or rule of common law;
 
(e)           “Lien” means, with respect to any property or asset, any mortgage,
lien, pledge, charge, security interest, encumbrance or other adverse claim of
any kind in respect of such property or asset. For purposes of this Agreement, a
Person will be deemed to own, subject to a Lien, any property or asset which it
has acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such property or asset;
 
(f)           “Material Interest”  means mean direct or indirect beneficial
ownership (as defined in Rule 13d-3 under the Securities Exchange Act of 1934,
as amended) of voting
 
 
 
11

--------------------------------------------------------------------------------

 
 
securities or other voting interests representing at least ten percent (10%) of
the outstanding voting power of a Person or equity securities or other equity
interests representing at least ten percent (10%) of the outstanding equity
securities or equity interests in a Person.
 
       (g)           “Order” means any judgment, injunction, judicial or
administrative order or decree;
 
(h)           “Permit” means any government or regulatory license,
authorization, permit, franchise, consent or approval; and
 
(i)           “Person” means an individual, corporation, partnership, limited
liability company, association, trust or other entity or organization, including
a government or political subdivision or an agency or instrumentality thereof.
 
       11.           Miscellaneous.
 
(a)           Counterparts. This Agreement may be signed in any number of
counterparts, each of which will be deemed an original but all of which together
shall constitute one and the same instrument.
 
(b)           Amendments and Waivers.
 
(i)           Any provision of this Agreement may be amended or waived if, but
only if, such amendment or waiver is in writing and is signed, in the case of an
amendment, by each party to this Agreement, or in the case of a waiver, by the
party against whom the waiver is to be effective.
 
(ii)           No failure or delay by any party in exercising any right, power
or privilege hereunder will operate as a waiver thereof nor will any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided will be cumulative and not exclusive of any rights or remedies provided
by Law.
 
(c)           Successors and Assigns. The provisions of this Agreement will be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided that no party may assign, delegate or otherwise
transfer (including by operation of Law) any of its rights or obligations under
this Agreement without the consent of each other party hereto.
 
(d)           No Third Party Beneficiaries. This Agreement is for the sole
benefit of the parties hereto and their permitted successors and assigns and
nothing herein expressed or implied will give or be construed to give to any
Person, other than the parties hereto, those referenced in Section 5 above, and
such permitted successors and assigns, any legal or equitable rights hereunder.
 
(e)           Governing Law. This Agreement is governed by the laws of New York
without regard to its conflict of law provi­sions, and shall inure to the
benefit of and be binding upon the successors, assigns, heirs and personal
representatives of the parties hereto.  Each party hereto
 
 
 
12

--------------------------------------------------------------------------------

 
 
hereby irrevocable submits to the personal jurisdiction of the state and federal
courts located within the City and State of New York with respect to any action,
suit or proceeding relating to or arising from this Agreement.  Each party
hereto irrevocably waives (i) any claim or defense based upon improper venue or
inconvenient forum with respect to any action, suit or proceeding brought in any
such court and (ii) the right to trial by jury in any action, suit or proceeding
relating to or arising under this Agreement. Each party waives personal service
of process and consents to the service of process by the manner set forth in the
Notices section, below, in addition to any other method of service of process
permitted by applicable law. The Parties agree that the remedies at law for any
breach by the other party of the provisions of this Agreement will be inadequate
and that the damages flowing from any such breach are not readily susceptible to
being measured in monetary terms.  Accordingly, upon breach of any legally
enforceable provision of this Agreement the Parties shall be entitled to
immediate injunctive relief and may obtain a temporary order restraining any
threatened or further breach.  Nothing in this Agreement shall be deemed to
limit the remedies at law or in equity available to the Parties for any breach
or failure to deliver the Company Shares.
 
       (f)           Headings. The headings in this Agreement are for
convenience of reference only and will not control or affect the meaning or
construction of any provisions hereof.
 
(g)           Entire Agreement. This Agreement constitutes the entire agreement
among the parties with respect to the subject matter of this Agreement. This
Agreement supersedes all prior agreements and understandings, both oral and
written, between the parties with respect to the subject matter hereof of this
Agreement.
 
(h)           Severability. If any provision of this Agreement or the
application of any such provision to any Person or circumstance is held invalid,
illegal or unenforceable in any respect by a court of competent jurisdiction,
the remainder of the provisions of this Agreement (or the application of such
provision in other jurisdictions or to Persons or circumstances other than those
to which it was held invalid, illegal or unenforceable) will in no way be
affected, impaired or invalidated, and to the extent permitted by applicable
Law, any such provision will be restricted in applicability or reformed to the
minimum extent required for such provision to be enforceable. This provision
will be interpreted and enforced to give effect to the original written intent
of the parties prior to the determination of such invalidity or
unenforceability.
 
(i)           Notices.  Any notice, request or other communication hereunder
shall be given in writing and shall be served either personally, by overnight
delivery or delivered by mail, certified return receipt and addressed to the
addresses for such parties contained in the APA and the Employment Agreement, or
if to Lenders to the last known address for Lenders.
 


 
[Signature Page Follows]
 


 
 
13

--------------------------------------------------------------------------------

 


[SIGNATURE PAGE]
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered, effective as of the date first above written.
 
                                “COMPANY”


 

   
 ECLIPS MEDIA TECHNOLOGIES, INC.
           
By:
/s/ Glenn Kesner 
     
Name: Glenn Kesner 
     
Title:  Chief Executive Officer
         










   
SD ACQUISITION CORP.
           
By:
/s/ Eric Simon
     
Name: Eric Simon
     
Title:  Chief Executive Officer
         





 


                               “BUYER”
 



   
BRAND INTERACTION GROUP, INC.
           
By:
/s/ Eric Simon
     
Name: Eric Simon
     
Title:  Chief Executive Officer
         






   
/s/ Eric Simon
     
Eric Simon
 





 
 
 
14

--------------------------------------------------------------------------------

 
 


 
                               “LENDERS”



   
/s/ Michael Brauser
     
Michael Brauser
 






   
/s/ Barry Honig
     
Barry Honig
 

 
 
15
 

--------------------------------------------------------------------------------